    Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 1 of 16 PageID #:409




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 DONNA MARSHALL,

                                Plaintiff,                  Civil Action No. 19-cv-03718

                        v.                               The Honorable John J. Tharp, Jr.

 GRUBHUB INC.,

                                Defendant.


                       GRUBHUB INC.’S MOTION TO DISMISS
                   FOR LACK OF SUBJECT MATTER JURISDICTION

       Defendant Grubhub Inc. (“Grubhub”) respectfully moves this Court for an order dismissing

Plaintiff’s First Amended Complaint (Dkt. No. 24) with prejudice for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Plaintiff alleges that Grubhub placed calls to her

cell phone in 2019 in purported violation of Section 227(b)(1)(A)(iii) of the Telephone Consumer

Protection Act (“TCPA”). On July 6, 2020, the Supreme Court held that this provision of the TCPA

was unconstitutional from 2015 through July 6, 2020, because it imposed impermissible content-

based speech restrictions. Barr v. Am. Ass’n of Pol. Consultants, Inc., 140 S. Ct. 2335 (2020).

Because courts lack subject matter jurisdiction to enforce a violation of an unconstitutional

statutory provision, this Court should dismiss Plaintiff’s First Amended Complaint with prejudice.

In support of its motion, Grubhub files the accompanying Memorandum of Law, which is

incorporated herein.

       WHEREFORE, Grubhub respectfully requests that this Court dismiss Plaintiff’s First

Amended Complaint with prejudice and order all such other relief as may be just and proper.
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 2 of 16 PageID #:410




Dated: January 19, 2021              /s/ William J. Cadigan
                                     William J. Cadigan
                                     LAW OFFICE OF WILLIAM J. CADIGAN, P.C.
                                     33 N. Dearborn St., Suite 2350
                                     Chicago, IL 60602
                                     Telephone: 312-207-0222
                                     wcadigan@cadiganlaw.net

                                     Meredith C. Slawe (pro hac vice)
                                     COZEN O’CONNOR
                                     One Liberty Place
                                     1650 Market Street, Suite 2800
                                     Philadelphia, PA 19103
                                     Telephone: 215-665-2000
                                     mslawe@cozen.com

                                     Counsel for Defendant Grubhub Inc.




                                        2
    Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 3 of 16 PageID #:411




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed Grubhub Inc.’s Motion to

Dismiss for Lack of Subject Matter Jurisdiction using the CM/ECF system, which will send

notification of such filing to all current counsel of record.

                                                    /s/ William J. Cadigan
                                                    William J. Cadigan
  Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 4 of 16 PageID #:412




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


DONNA MARSHALL,

                         Plaintiff,             Civil Action No. 19-cv-03718

                  v.                         The Honorable John J. Tharp, Jr.

GRUBHUB INC.,

                         Defendant.


       MEMORANDUM OF LAW IN SUPPORT OF GRUBHUB INC.’S
   MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION


                                           William J. Cadigan
                                           LAW OFFICE OF WILLIAM J. CADIGAN, P.C.
                                           33 N. Dearborn St., Suite 2350
                                           Chicago, IL 60602
                                           Telephone: 312-207-0222
                                           wcadigan@cadiganlaw.net

                                           Meredith C. Slawe (pro hac vice)
                                           COZEN O’CONNOR
                                           One Liberty Place
                                           1650 Market Street, Suite 2800
                                           Philadelphia, PA 19103
                                           Telephone: 215-665-2000
                                           mslawe@cozen.com

                                           Counsel for Defendant Grubhub Inc.
    Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 5 of 16 PageID #:413




       Defendant Grubhub Inc. (“Grubhub”) hereby submits this Memorandum of Law in support

of its Motion to Dismiss for Lack of Subject Matter Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1)

(the “Motion”). For the reasons set forth below, Grubhub respectfully requests that the Court

dismiss Plaintiff’s First Amended Complaint (“FAC”) with prejudice.1

                                    I.      INTRODUCTION

       Plaintiff asserts a single claim against Grubhub under Section 227(b)(1)(A)(iii) of the

Telephone Consumer Protection Act (“TCPA”). She claims that this provision was violated in

2019 because she allegedly received calls to her cellular telephone using an automatic telephone

dialing system or an artificial or prerecorded voice message without the requisite consent. FAC

¶¶ 10–14, 34–35.      On July 6, 2020, the United States Supreme Court held that Section

227(b)(1)(A)(iii) was unconstitutional from 2015 through that date. Barr v. Am. Ass’n of Pol.

Consultants, Inc., 140 S. Ct. 2335 (2020).           The Supreme Court concluded that Section

227(b)(1)(A)(iii) violated the First Amendment during this time period because it contained

impermissible content-based speech restrictions. From 2015 until July 6, 2020, the provision

permitted speech relating to the collection of government-guaranteed debt (“government-debt

exception”) but prohibited other kinds of speech. Because the plaintiffs in Barr sought only

prospective declaratory relief, the Supreme Court granted such relief only. The Supreme Court

severed the government-debt exception from Section 227(b)(1)(A)(iii) as of the date of its

decision, thereby rendering the automated call provision constitutional going forward. Yet, of

necessity, the Supreme Court declared Section 227(b)(1)(A)(iii) to have been unconstitutional

from 2015, when Congress added the government-debt exception, through July 6, 2020. Because



       1
            Currently pending before the Court are Grubhub’s Motion to Dismiss Plaintiff’s First
Amended Complaint (Dkt. No. 31) and Grubhub’s Renewed Motion to Strike the Class Allegations (Dkt.
No. 32).


                                                 1
    Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 6 of 16 PageID #:414




Plaintiff’s claim rests exclusively on a section of the TCPA during a time when it was

unconstitutional, her claim cannot proceed.            Because courts lack jurisdiction to enforce

unconstitutional statutory provisions, this Court should dismiss the FAC.

        Following the Barr decision, three district courts have dismissed claims for alleged

violations of Section 227(b)(1)(A)(iii) during the period that the Supreme Court declared it

unconstitutional. See Lindenbaum v. Realgy, LLC, --- F. Supp. 3d ---, No. 19-2862, 2020 WL

6361915 (N.D. Ohio Oct. 29, 2020); Creasy v. Charter Commc’ns, Inc., --- F. Supp. 3d ---, No.

20-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020); Hussain v. Sullivan Buick-Cadillac-GMC

Truck, Inc., --- F.Supp.3d ----, No. 20-38, 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020).

        The Lindenbaum court based its decision upon a principle that applies equally to this action.

The court determined that the Supreme Court’s severance remedy in Barr, which was tailored to

the relief requested by the plaintiffs in that case, did not remedy Section 227(b)(1)(A)(iii)’s harm

to parties who spoke under its unconstitutional prohibitions in the past:

        [I]n our case, severance of the content-based restriction does not offer a “remedy”
        to correct past harm. Here, defendants do not seek the right to speak, having already
        done so. They seek the right to be free from punishment for speaking during a time
        when an unconstitutional content-based restriction existed. A forward-looking fix
        offers no remedy for this past wrong.

2020 WL 6361915, at *6. The court granted the appropriate remedy of dismissing the claims under

Section 227(b)(1)(A)(iii) for lack of subject matter jurisdiction: “The Court cannot wave a magic

wand and make that constitutional violation disappear.            Because the statute at issue was

unconstitutional at the time of the alleged violations, this Court lacks jurisdiction over this matter.”

Id. at *7.

        Similarly, the Creasy court emphasized that it could not hold parties who could not speak

liable under a statutory provision that wrongly allowed others to speak:




                                                   2
    Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 7 of 16 PageID #:415




       [T]hat wrong was experienced by [the defendant] and all other robocallers (or
       would-be robocallers) whose constitutionally protected speech was outlawed while
       Congress affirmatively blessed robocalls of other content in violation of the First
       Amendment.

2020 WL 5761117, at *6. The Creasy court likewise dismissed plaintiffs’ claim for purported

violations under Section 227(b)(1)(A)(iii) that were alleged to have occurred before July 6, 2020

for lack of subject matter jurisdiction: “[T]he unconstitutional amended version of

§ 227(b)(1)(A)(iii) is what applied to [the defendant] at the time of the challenged communications

at issue, and that fact deprives the Court of subject matter jurisdiction to adjudicate [the

defendant’s] liability with regard to such communications.” Id.

       Most recently, the Hussain court joined the reasoning of the Lindenbaum and Creasy courts

and dismissed claims under Section 227(b)(1)(A)(iii) for lack of subject matter jurisdiction:

       The 2015 amendment, adding the government-debt exception, changed an
       otherwise valid statute to an unconstitutional content-based restriction. Thus, at the
       time Defendants engaged in the speech at issue in this case, Defendants were
       subject to an unconstitutional content-based restriction. Because the Court is
       without authority to enforce an unconstitutional statute, the Court lacks subject
       matter jurisdiction over this action.

Hussain, 2020 WL 7346536, at *3 (citing Barr, 140 S. Ct. at 2347–48). The court concluded that

“‘once a statute has been declared unconstitutional, the federal courts thereafter have no

jurisdiction over alleged violations.’” Id. (quoting United States v. Baucum, 80 F.3d 539, 540–41

(D.C. Cir. 1996) (per curiam)).

       The same result is warranted here. Plaintiff’s single count purports to assert a claim under

Section 227(b)(1)(A)(iii) of the TCPA when it unconstitutionally discriminated against speech

based on content. This Court should follow the reasoning of the courts in Lindenbaum, Creasy,

and Hussain and dismiss the FAC for lack of subject matter jurisdiction.




                                                 3
     Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 8 of 16 PageID #:416




                                       II.     ARGUMENT

A.      Legal Standard for a Fed. R. Civ. P. 12(b)(1) Motion to Dismiss for Lack of Subject
        Matter Jurisdiction

        In evaluating a challenge to subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1), a

court must first determine whether a “factual or facial challenge has been raised.” Silha v. ACT,

Inc., 807 F.3d 169, 173 (7th Cir. 2015). A “facial challenge” argues that the plaintiff “has not

sufficiently ‘alleged a basis of subject matter jurisdiction,’” and requires the Court to “accept all

well-pleaded factual allegations as true and draw all reasonable inferences in favor of the plaintiff.”

Id. (citation omitted). A “factual challenge” by contrast “contends that ‘there is in fact no subject

matter jurisdiction,’” and permits the Court to look beyond the pleadings. Id. (citation omitted).

Regardless of the type of challenge raised, “when a court finds that it lacks jurisdiction, it is

improper for it to proceed to the merits of the issue.” United States v. Rachuy, 743 F.3d 205, 211

(7th Cir. 2014).

        Grubhub’s Motion raises a facial challenge because the FAC only seeks relief for violations

of Section 227(b)(1)(A)(iii) when it was unconstitutional. See Silha, 807 F.3d at 175 (dismissing

action on facial challenge as “Plaintiffs’ well-pleaded allegations . . . do not plausibly support a

claim of subject matter jurisdiction”). The lack of subject matter jurisdiction over Plaintiff’s claim

rests on the longstanding principle that, “if the laws are unconstitutional and void, the [federal

court has] no jurisdiction of the causes.” Ex parte Siebold, 100 U.S. 371, 377 (1879); Montgomery

v. Louisiana, 136 S. Ct. 718, 724 (2016) (holding that a sentence imposed under an

unconstitutional law is void because the state has no authority to impose it). “Of particular

significance here is the timeless principle that ‘an unconstitutional law is void, and is as no law.’”

Creasy, 2020 WL 5761117, at *3 (quoting Siebold, 100 U.S. at 376 (also holding that “[a]n offence

created by [an unconstitutional law] is not a crime”)); Reynoldsville Casket Co. v. Hyde, 514 U.S.



                                                  4
     Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 9 of 16 PageID #:417




749, 760 (1995) (Scalia, J., concurring) (“[W]hat a court does with regard to an unconstitutional

law is simply to ignore it. It decides the case ‘disregarding the [unconstitutional] law,’ because a

law repugnant to the Constitution ‘is void, and is as no law.’” (emphasis in original) (quoting

Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178, (1803); Siebold, 100 U.S. at 376)); Ezell v. City

of Chicago, 651 F.3d 684, 698 (7th Cir. 2011) (“In a facial challenge like this one, the claimed

constitutional violation inheres in the terms of the statute, not its application. . . [A] successful

facial attack means the statute is wholly invalid and cannot be applied to anyone.”). “[A] speaker

should not be punished for engaging in speech that was restricted in an unconstitutional fashion.”

Creasy, 2020 WL 5761117, at *3 (citing Grayned v. City of Rockford, 408 U.S. 104, 107 n.2 (1972)

(holding that, as to an invalid time-place-manner restriction, determining the speaker’s fate

required assessing “the facial constitutionality of the [restriction] in effect” at the time of the

speech)). In sum, “once a statute has been declared unconstitutional, the federal courts thereafter

have no jurisdiction over alleged violations (since there is no valid ‘law of the United States’ to

enforce).” Baucum, 80 F.3d at 540–41.

B.      The First Amended Complaint Should Be Dismissed for Lack of Subject Matter
        Jurisdiction Because Plaintiff Seeks to Enforce a Provision of the TCPA During the
        Time When It Was Unconstitutional

        1.     The Barr Court Held Section 227(b)(1)(A)(iii) Unconstitutional During the
               Relevant Time Period

        In Barr, the Supreme Court ruled that Congress’s 2015 addition of the government-debt

exception to Section 227(b)(1)(A)(iii) of the TCPA rendered the entire section unconstitutional

because it restricted speech on the basis of content. 140 S. Ct. at 2345 n.2; see also id. at 2343

(holding that Section 227(b)(1)(A)(iii) “impermissibly favored debt-collection speech over

political and other speech, in violation of the First Amendment”). The Supreme Court explained




                                                 5
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 10 of 16 PageID #:418




that Section 227(b)(1)(A)(iii) could not survive strict scrutiny of the content-based restriction on

speech:

          In short, the robocall restriction with the government-debt exception is content-
          based. Under the Court’s precedents, a “law that is content based” is “subject to
          strict scrutiny.” The Government concedes that it cannot satisfy strict scrutiny to
          justify the government-debt exception. We agree.

Id. at 2347 (internal citation omitted); see also Lindenbaum, 2020 WL 6361915, at *2 (noting that

at least five Justices in Barr agreed Section 227(b)(1)(A)(iii) “failed either strict or intermediate

scrutiny,” rendering it unconstitutional). While the Court’s opinion in Barr was fractured, with

multiple concurrences and dissents, a majority of the Court, six Justices (Justices Alito, Gorsuch,

Kavanaugh, Roberts, Sotomayor, and Thomas) agreed that Section 227(b)(1)(A)(iii), as it existed

from 2015 through July 2020, was unconstitutional. That holding is binding. Creasy, 2020 WL

5761117, at *4 (“Without exception, federal district courts are bound by Supreme Court

precedent.”).

          As a remedy, the Supreme Court severed the government-debt exception, thereby

eliminating the unconstitutional speech restrictions. 140 S. Ct. at 2356. That remedy was

appropriate because the plaintiffs only sought declaratory relief as to future application of the

statute. Id. at 2345. As the Lindenbaum court recognized, the plaintiffs in Barr were seeking “the

right to speak going forward.” 2020 WL 6361915, at *6. Accordingly, as the Lindenbaum court

also recognized, while the Barr Court held Section 227(b)(1)(A)(iii) to have been unconstitutional

as it existed from 2015 to 2020, it did not have before it the question of how the application of

Section 227(b)(1)(A)(iii) was to be addressed retroactively. Id. at *5; see also Hussain, 2020 WL

7346536, at *3 (agreeing that “Court’s severance of the government-debt exception applies

prospectively” only).




                                                  6
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 11 of 16 PageID #:419




       Importantly, the Supreme Court did not grant certiorari in Barr to determine whether

Section 227(b)(1)(A)(iii) could be enforced for alleged violations when it was unconstitutional.

Instead, the Court granted certiorari to address two forward-looking questions: “[1] Whether the

government-debt exception to the TCPA’s automated-call restriction violates the First

Amendment, and [2] whether the proper remedy for any constitutional violation is to sever the

exception from the remainder of the statute.” Question Presented Report, Barr, No. 19-631,

available at https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf (last

visited Dec. 20, 2020). Accordingly, given the limitations presented by the litigants before it, the

Court decided to sever the government debt exception for future application of the statute, rather

than invalidate the entire statute, though only three Justices (Justices Kavanaugh, Roberts, and

Alito) joined in the plurality’s rationale for severance. Barr, 140 S. Ct. at 2352–54.

       2.      The Court Lacks Subject Matter Jurisdiction Over Plaintiff’s Claim

       Unlike in Barr, this Court is confronted with the retroactive application of Section

227(b)(1)(A)(iii).   And it does so against the backdrop of Barr’s holding that Section

227(b)(1)(A)(iii) was unconstitutional during the time that Plaintiff claims Grubhub violated it.

See Barr, 140 S. Ct. at 2343 (“Six Members of the Court . . . conclude that Congress ha[d]

impermissibly favored debt-collection speech over political and other speech, in violation of the

First Amendment.”); Creasy, 2020 WL 5761117, at *4 (noting the six-Justice Barr majority held

that Section 227(b)(1)(A)(iii) was unconstitutional). As the Creasy court concluded, the provision

was unconstitutional and unenforceable for alleged violations that occurred between 2015 and July

6, 2020:

       [T]he Court indeed lacks subject matter jurisdiction over each of the supposed
       § 227(b)(1)(A)(iii) violations the plaintiffs allege to have occurred before the
       Supreme Court restored the constitutional muster of § 227(b)(1)(A)(iii) by severing
       the government-debt exception in [Barr].



                                                 7
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 12 of 16 PageID #:420




Creasy, 2020 WL 5761117, at *4; see also Hussain, 2020 WL 7346536, at *3 (dismissing for lack

of subject matter jurisdiction because “at the time Defendants engaged in the speech at issue in

this case, Defendants were subject to an unconstitutional content-based restriction”).

        In short, the Supreme Court’s holding that Section 227(b)(1)(A)(iii) was unconstitutional

before it severed the government-debt exception resolves Plaintiff’s claim. Nothing can alter the

fact that some were subjected to an unconstitutional restriction on the content of their speech while

others were allowed to engage in speech containing preferred content. Parties subjected to such a

speech restriction were wronged:

        A remedy is only necessary where there has first been a “wrong.” In this context,
        that wrong was experienced by [the defendant to a Section 227(b)(1)(A)(iii) claim]
        and all other robocallers (or would-be robocallers) whose constitutionally protected
        speech was outlawed while Congress affirmatively blessed robocalls of other
        content in violation of the First Amendment.

Creasy, 2020 WL 5761117, at *6. Neither Plaintiff nor any court can make the unconstitutional

restriction and its past effects disappear:

        [T]he fact remains that at the time defendants engaged in the speech at issue,
        defendant was subject to an unconstitutional content-based restriction. The Court
        cannot wave a magic wand and make that constitutional violation disappear.
        Because the statute at issue was unconstitutional at the time of the alleged
        violations, this Court lacks jurisdiction over this matter.

Lindenbaum, 2020 WL 6361915, at *7 (footnote omitted).

        These holdings are consistent with a host of precedent, both civil and criminal, stating that

a court does not have jurisdiction to hear a claim for the violation of an unconstitutional law.

Montgomery, 136 S. Ct. at 723, 731 (holding that “an unconstitutional law is void, and is as no

law” regardless of whether a “prisoner’s sentence became final before the law was held

unconstitutional”); Siebold, 100 U.S. at 376–77 (holding that the violation of an unconstitutional

law is “not merely erroneous, but is illegal and void, and . . . [bestows upon] the Circuit

Court . . . no jurisdiction of the causes”); Sessions v. Morales-Santana, 137 S. Ct. 1678, 1699 n.24


                                                 8
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 13 of 16 PageID #:421




(2017) (noting that a “defendant convicted under a law classifying on an impermissible basis may

assail his conviction without regard to the manner in which the legislature might subsequently cure

the infirmity”); Reynoldsville Casket, 514 U.S. at 759–60 (Scalia, J., concurring) (noting that a

court may not “give a ‘remedy’ for an unconstitutional statute, since an unconstitutional statute is

not in itself a cognizable ‘wrong’” (citing Marbury, 5 U.S. at 178)); Grayned, 408 U.S. at 107 n.2

(noting that the relevant inquiry in a constitutional challenge to a content-based speech restriction

is “the facial constitutionality of the ordinance in effect when [the defendant] was arrested and

convicted”); Baucum, 80 F.3d at 541–42 (holding federal courts lacked jurisdiction to enforce

violations of an unconstitutional statute); Waldron v. United States, 146 F.2d 145, 147–48 (6th

Cir. 1944) (holding “court was without jurisdiction to enter the judgment” against a criminal

defendant based on violation of an unconstitutional statute); Geft Outdoor LLC v. Consol. City of

Indianapolis & Cty. of Marion, Indiana, 187 F. Supp. 3d 1002, 1012 (S.D. Ind. 2016) (“A party

derives no rights based on an unconstitutional statute; ‘[a]n unconstitutional law is void, and is as

no law.’” (quoting Montgomery, 136 S. Ct. at 731)).

       Accordingly, Plaintiff’s sole claim under Section 227(b)(1)(A)(iii) of the TCPA should be

dismissed for lack of subject matter jurisdiction. See Ezell, 651 F.3d at 698 (“[A] successful facial

attack means the [unconstitutional] statute is wholly invalid and cannot be applied to anyone.”).

       3.      The Dicta in a Barr Opinion Footnote Does Not Save Plaintiff’s Claim

       Justice Kavanaugh, in a footnote on a topic not before the Court and joined by only two

other Justices, stated that no one should be penalized retrospectively for prior calls regarding

government debt now that the Court prospectively severed the government-debt exception and,

separately, that the Court’s decision does not negate the liability of those who previously made

calls that violated the non-severed, unconstitutional version of Section 227(b)(1)(A)(iii):




                                                 9
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 14 of 16 PageID #:422




       As the Government acknowledges, although our decision means the end of the
       government-debt exception, no one should be penalized or held liable for making
       robocalls to collect government debt after the effective date of the 2015
       government-debt exception and before the entry of final judgment by the District
       Court on remand in this case, or such date that the lower courts determine is
       appropriate. On the other side of the ledger, our decision today does not negate the
       liability of parties who made robocalls covered by the robocall restriction.

Barr, 140 S. Ct. at 2355 n.12 (emphasis added).

       The last sentence of this footnote is, at best, vague. The only reasonable interpretation is

that it recognizes that the Court’s decision does not reverse liability previously adjudicated against

a party. It certainly could not indicate that the unconstitutional statute could somehow be applied

in the future to find violations of its past unconstitutional terms. In fact, a week earlier, the same

three Justices wrote a plurality opinion showing that they understood that declaring a portion of a

statute unconstitutional and using the remedy of prospective severance nullified application of the

statute retrospectively. In Seila Law LLC v. CFPB, 140 S. Ct. 2183 (2020), those Justices severed

a portion of the Consumer Protection Act because it unconstitutionally established a director whom

the President could not terminate at will. Id. at 2208–09. Recognizing that declaring the statute

unconstitutional as a basis for the Court’s prospective remedy would nullify past actions taken by

the director, the Justices remanded the case to the district court to determine whether those past

actions could otherwise be saved—not nullified—by subsequent ratification. Id. Accordingly, a

week later, when issuing the Barr opinion, the same three Justices understood that declaring

Section 227(b)(1)(A)(iii) unconstitutional, while only prospectively severing its government-debt

exception, would nonetheless retrospectively nullify unadjudicated claims that a party violated

Section 227(b)(1)(A)(iii)’s previous unconstitutional terms.

       Regardless, the last sentence of the footnote is dictum endorsed by only three Justices.

Given that the Barr Court remedied only the prospective application of Section 227(b)(1)(A)(iii),

it had no case or controversy before it regarding the retrospective application of the


                                                 10
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 15 of 16 PageID #:423




unconstitutional statute. Accordingly, the Lindenbaum, Creasy, and Hussain courts recognized

this footnote as mere “passing Supreme Court dicta of no precedential force.” Lindenbaum, 2020

WL 6361915, at *5; Creasy, 2020 WL 5761117, at *2; see also Hussain, 2020 WL 7346536, at

*3 (agreeing footnote twelve is “non-binding obitur dictum”). The Lindenbaum court further

explained that there is “little, if any, support” for the notion of severing the government-debt

exception “retroactively so as to erase the existence of the exception” and somehow render Section

227(b)(1)(A)(iii) constitutional in the past. Lindenbaum, 2020 WL 6361915, at *5. All three

courts held that they lacked subject matter jurisdiction to hear claims that the defendants violated

Section 227(b)(1)(A)(iii) while it was unconstitutional. Id. at *7–8; Creasy, 2020 WL 5761117,

at *6; Hussain, 2020 WL 7346536, at *3. The same rationale applies here, and this Court should

dismiss Plaintiff’s FAC for lack of subject matter jurisdiction.

                                     III.    CONCLUSION

       For the foregoing reasons, Grubhub respectfully requests that this Court dismiss Plaintiff’s

First Amended Complaint.

Dated: January 19, 2021                        Respectfully submitted,

                                               /s/ William J. Cadigan
                                               William J. Cadigan
                                               LAW OFFICE OF WILLIAM J. CADIGAN, P.C.
                                               33 N. Dearborn St., Suite 2350
                                               Chicago, IL 60602
                                               Telephone: 312-207-0222
                                               wcadigan@cadiganlaw.net

                                               Meredith C. Slawe (pro hac vice)
                                               COZEN O’CONNOR
                                               One Liberty Place
                                               1650 Market Street, Suite 2800
                                               Philadelphia, PA 19103
                                               Telephone: 215-665-2000
                                               mslawe@cozen.com

                                               Counsel for Defendant Grubhub Inc.


                                                 11
   Case: 1:19-cv-03718 Document #: 60 Filed: 01/19/21 Page 16 of 16 PageID #:424




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the Memorandum of Law

in Support of Grubhub Inc.’s Motion to Dismiss for Lack of Subject Matter Jurisdiction using the

CM/ECF system, which will send notification of such filing to all current counsel of record.

                                                 /s/ William J. Cadigan
                                                 William J. Cadigan
